Citation Nr: 1807806	
Decision Date: 02/07/18    Archive Date: 02/20/18

DOCKET NO.  14-18 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to a disability rating higher than 20 percent for a lower back disability.

2.  Entitlement to a disability rating higher than 20 percent for a left shoulder disability.

3.  Entitlement to a disability rating higher than 10 percent for bilateral foot calluses.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from May 1974 to October 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2010 and January 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.
 
The Veteran presented sworn testimony at a hearing before the undersigned Veterans Law Judge in September 2016.  A transcript of the hearing is of record.

The record shows the Veteran has raised the issue of whether he has been rendered unemployable due to his service-connected disabilities.  Accordingly, the Board has taken jurisdiction over the issue of entitlement to a TDIU as part and parcel of the increased rating claims on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.

At the outset, the Board notes that where the evidence indicates that a service-connected disability has worsened since the last VA examination, and that examination is too remote to constitute a contemporaneous examination, a new examination is required.  See 38 U.S.C.A. § 5103A(d) (West 2015); 38 C.F.R. § 3.159(c)(4) (2017); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121; Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).

In addition, the Board notes that in the recent case of Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 4.59 requires that all VA examinations related to a joint disability must include testing for pain on both active and passive motion, in weight-bearing and non-weight bearing and, if possible, with the range of motion measurements of the opposite undamaged joint.

The Board further notes that for service-connected disabilities rated based on limitation of range of motion, in determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45   concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this regard, the Court has recently held that the mere lack of an opportunity for a VA examiner to observe a flare-up is an insufficient basis for not estimating its functional effects.  See Sharp v. Shulkin, 29 Vet. App. 26 (2017).

Lower back disability

The Veteran was last afforded a VA examination to assess the severity of his service-connected lower back disability in March 2014.  At his September 2016 hearing, the Veteran testified that his lower back disability had worsened since the March 2014 VA examination.  Under these circumstances, the Board finds a remand for a contemporaneous VA examination is warranted.

Left shoulder disability

The Veteran's left shoulder disability is rated based on limitation of range of motion.  He was last afforded VA examinations in March 2014 and June 2016.  While the VA examiners conducted range of motion testing, they did not do so in both passive and action motion and in both weight-bearing and non-weight bearing.  In addition, neither examiner made efforts to estimate additional limitation of motion during flare-ups.  Under these circumstances, the Board finds a remand for an additional VA examination is warranted.  The examiner will be instructed to make all necessary findings such that compliance with the Court's recent holdings in Correia and Sharp is ensured.

Bilateral foot calluses

The VA Rating Schedule includes no specific diagnostic code (DC) applicable to foot calluses.  Instead, calluses are generally rated by analogy as a skin and/or scar condition under 38 C.F.R. § 4.118, DCs 7800-7833, or as an "other foot injury" under 38 C.F.R. § 4.71a, DC 5284.

The Veteran was most recently afforded VA examinations in March 2014 and June 2016.  While the March 2014 examiner provided findings only related to the DCs applicable to scars, the June 2016 examiner, although acknowledging the Veteran's bilateral foot calluses, provided only findings related to the DCs applicable to musculoskeletal foot disabilities.  At his September 2016 hearing, the Veteran testified that the number of painful scars on his feet caused by his calluses had increased.

Under these circumstances, the Board finds a remand for a contemporaneous examination is warranted.  The examiner will be requested to make all findings necessary under all potentially applicable DCs.

TDIU

The claim for a TDIU is intertwined with the increased rating issues on appeal.  As such, a decision by the Board on the Veteran's TDIU claim would, at this point, be premature.  See Henderson v. West, 12 Vet. App. 11, 20 (1998); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991); Todd v. McDonald, 27 Vet. App. 79 (2014).  Consequently, the claim for a TDIU must be remanded.

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected lower back disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the thoracolumbar spine with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares.

The examiner should also comment on how the lower back disability might impair employment, indicating any likely limitations.  To the extent possible, the examiner should also comment on how any limitations presented by the Veteran's other service-connected disabilities (to include his arthritis of the left hip, left shoulder, bilateral feet, and bilateral knees, as well as his tender bilateral foot calluses and hypertension) might impact employment, taking into account the Veteran's occupational history and background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  Following completion of step 1 above, afford the Veteran a VA examination to determine the current severity of his service-connected left shoulder disability.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.  

The examiner is directed to perform range of motion testing to determine the extent of limitation of motion due to pain on active motion and passive motion, as well as with weight-bearing and without weight-bearing.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary in this case, he or she should clearly explain why this is so.

The examiner should further discuss additional functional limitation of the left shoulder with repeated movement over time and upon flare-ups.  Any such additional limitation of motion should be expressed in additional degrees of lost motion.  The examiner must attempt to provide an estimate, even in the absence of an opportunity to observe the flare-up.  The estimate may be based on the Veteran's reports of limitation during such flares.

The examiner should also comment on how the left shoulder disability might impair employment, indicating any likely limitations.  To the extent possible, the examiner should also comment on how any limitations presented by the Veteran's other service-connected disabilities (to include his arthritis of the lumbar spine, left hip, bilateral feet, and bilateral knees, as well as his tender bilateral foot calluses and hypertension) might impact employment, taking into account the Veteran's occupational history and background.

The examiner must provide a rationale for any proffered opinion.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

4.  Then, afford the Veteran a VA examination to determine the current severity of his service-connected tender bilateral foot calluses.  All pertinent evidence of record must be made available to and reviewed by the examiner.  Any indicated tests and studies should be performed.

The examiner should complete both foot and scar VA Disability Benefits Questionnaires with respect to the bilateral foot calluses.

The examiner should also comment on how the bilateral foot calluses might impair employment, indicating any likely limitations.  To the extent possible, the examiner should also comment on how any limitations presented by the Veteran's other service-connected disabilities (to include his arthritis of the lumbar spine, left shoulder, left hip, bilateral feet, and bilateral knees, as well as his hypertension) might impact employment, taking into account the Veteran's occupational history and background.

Following the examination and a review of the relevant records and lay statements, the examiner should state whether the Veteran's bilateral foot calluses (without consideration of any musculoskeletal foot disabilities) should be characterized as a "moderate," "moderately severe," or "severe" foot injury, with respect to each foot.  If the examiner determines the bilateral foot calluses are not equivalent to a moderate, moderately severe, or severe foot injury, he or she should explain why not.

5.  Then, readjudicate the issues on appeal.  In doing so, determine the highest rating available for the Veteran's bilateral foot calluses under the DCs applicable to skin, scars and/or foot disabilities, to include 38 C.F.R. § 4.71a, DC 5284.  Also consider whether separate ratings may be assigned for each foot.

If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




